DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 22, 2021 has been entered.
Claims 15-17 are newly submitted.
Claims 1-17 are pending.

Election/Restrictions
Applicant's election with traverse of the species of a lipase having the sequence of SEQ ID NO: 1 (claims 1-17), and a FAD4 having the sequence of SEQ ID NO: 28 (claims 3-18) in the reply filed on March 22, 2021 is acknowledged.  The traversal is on the ground(s) that applicants are entitled to examination of a reasonable number of species.  This is not found persuasive because the rejoinder of additional species will be reconsidered if allowable subject matter is determined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1, and claims 3-17 dependent thereon, are indefinite in the recitation of “plastid-specific lipase 1”, given that the specification gives the examples of “PLIP1, PLIP2, PLIP3, or a combination thereof” at page 8, but does not set forth a specific definition for this term.  And it is unclear what “plastid-specific” is intended to mean with regard to the lipase 1.  Is the lipase only present in a plastid, or active in a plastid, or transcribed in a plastid? At page 102, the specification discloses that PLIP1 is At3g61680, yet the claims are not limited to this sequence. Therefore, the metes and bounds of the claimed invention cannot be determined.  
Claim 1, and claims 2-17 dependent thereon, are also indefinite in the recitation of “nucleic acid segment encoding a plastid-specific lipase 1”, given that “segment” is understood to mean part of a whole, it is unclear how large the nucleic acid might be, and what part or how much of the lipase may be encoded by said nucleic acid.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 7 is indefinite in the recitation of “about 5% to about 60% oil content” given that it is unclear how this would be evaluated, such as by weight percent, for example.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are drawn to an expression system comprising a promoter operably linked to a heterologous nucleic acid segment encoding a plastid-specific lipase 1, and a plant cell, plant seed or plant comprising said expression cassette, wherein the plant seed has at least 1.2 fold more lipid than a seed that has not been transformed with said expression cassette.  And claims are also drawn to a method of generating of transforming a plant cell with said expression cassette, and a method of generating oil from said plant.  The claims are drawn to a genus of possible nucleic acid sequences encoding a plastid-specific lipase 1 in an expression system and in a plant.  
The specification discloses that the Arabidopsis genome encodes approximately 300 putative lipases, and that 46 were previously assigned functions in the plastid (see page 102), suggesting that some may play roles in lipid metabolism.  However, it appears that the specification only discloses the PLIP1 having a lipase 3 domain of At3g61680 from Arabidopsis (SEQ ID NO: 1 in the present case) transformed into a plant resulting in an increase in oil content in seed of the transgenic plant.  The claims are drawn to a multitude of possible nucleic acids, yet it appears that only one nucleic acid sequence has been exemplified to confer the functional activity of increased oil production in a transgenic plant seed.  The claims encompass a large genus of structures to confer increased oil production, yet only one species has been exemplified.
See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padham et al (Plant Physiol 143: 1372-1384, 2007).
The claims are drawn to an expression system comprising a promoter operably linked to a heterologous nucleic acid segment encoding a plastid-specific lipase 1, and a plant cell, plant or seed comprising said expression system (see the abstract and page 1381, at least), wherein the plant cell or seed has about 0.5% to about 60% oil content, or has at least 1.2 fold more lipid than seed that has not been transformed.  Note that the word “segment” is understood to mean “part”, as stated above.
Padham et al teach comprising a promoter operably linked to a heterologous nucleic acid segment encoding a plastid-specific lipase 1, and a plant cell, plant or seed comprising said expression system, and the level of oil in the plant cell or seed would be inherent in a plant cell or seed that has been transformed with said expression system.  

Conclusion
	No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662